             Case 19-07219                   Doc         Filed 05/13/19                 Entered 05/13/19 13:27:17                           Desc Main
                                                             Document                   Page 1 of 5
Fill in this information to identify the case:

Debtor 1
                           George G. Garnica

Debtor 2
(Spouse, if filing)        Edelweiss T. Garnica

United States Bankruptcy Court for the:            Northern           District of      Illinois
                                                                                     (State)

Case number              19-07219



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                                    12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
     Name of creditor:           Nationstar Mortgage LLC d/b/a Mr. Cooper                                  Court claim no. (if known):           7


     Last 4 digits of any number you use to                                                                Date of payment change:
     Identify the debtor’s account:                      0050                                              Must be at least 21 days after            07/01/2019
                                                                                                           date
                                                                                                           of this notice


                                                                                                           New total payment                            $2,050.00
                                                                                                           Principal, interest, and escrow, if
                                                                                                           any



Part 1:               Escrow Account Payment Adjustment
1. Will there be a change in the debtor’s escrow account payment?
       No
       Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
            the basis for the change. If a statement is not attached, explain why:


               Current escrow payment:                                                         New escrow payment:


Part 2:               Mortgage Payment Adjustment
2. Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor’s
variable-rate account?
       No
       Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable non-bankruptcy law. If a notice is not
            attached, explain why:


               Current interest rate            4.875                       %                  New interest rate:         5.125                      %

               Current principal and interest payment:          $1,071.39                      New principal and interest payment:          $1,088.14


Part 3:               Other Payment Change
3. Will there be a change in the debtor’s mortgage payment for a reason not listed above?

       No
       Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
               (Court approval may be required before the payment change can take effect.)

               Reason for change:

               Current mortgage payment:           $                                           New mortgage payment:         $




Official Form 410S1                                                 Notice of Mortgage Payment Change                                                               page 1
            Case 19-07219                 Doc       Filed 05/13/19                 Entered 05/13/19 13:27:17                 Desc Main
                                                        Document                   Page 2 of 5


Debtor 1            George G. Garnica                                                         Case number (if known)   19-07219
                    First Name     Middle Name            Last Name



Part 4:         Sign Here
The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

         I am the creditor.

         I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.



x       /s/ Joel   P. Fonferko                                                                       Date        5/13/2019
    Signature



Print                  Joel P. Fonferko                                                              Title      Attorney for Creditor
                       First Name           Middle Name               Last Name



Company                Codilis & Associates, P.C.


Address                15W030 North Frontage Road, Suite 100
                       Number          Street

                       Burr Ridge                    IL                    60527
                       City                                State           ZIP Code



Contact phone          (630) 794-5300                                                                Email      ND-Two@il.cslegal.com

                                                                                                                                         File #14-19-02927




Official Form 410S1                                                Notice of Mortgage Payment Change                                         page 2
    Case 19-07219           Doc       Filed 05/13/19   Entered 05/13/19 13:27:17   Desc Main
                                          Document     Page 3 of 5

                                           CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
upon the parties listed below, as to the Trustee and Debtor's attorney via electronic notice on
May 13, 2019 and as to the debtor by causing same to be mailed in a properly addressed
envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before the hour of
5:00 PM on May 13, 2019.

Glenn B Stearns, Chapter 13 Trustee, 801 Warrenville Road, Suite 650, Lisle, IL 60532 by
electronic notice through ECF
George G. Garnica, Edelweiss T. Garnica, Debtor(s), 16462 S. Lakeview Dr., Lockport, IL 60441
David M Siegel, Attorney for Debtor(s), 790 Chaddick Drive, Wheeling, IL 60090 by electronic
notice through ECF
Office of U.S. Trustee, 219 S. Dearborn St., Room 873, Chicago, IL 60604 by electronic notice
through ECF




                                                         /s/ Joel P. Fonferko


Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Grant W. Simmons ARDC#6330446
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
14-19-02927

NOTE: This law firm is a debt collector.
page1
3350
                      Case 19-07219               Doc       Filed 05/13/19            Entered 05/13/19 13:27:17                   Desc Main
                                                                Document              Page 4 of 5
                                                                                          04/24/2019                OUR INFO
                                                                                                                    ONLINE
                                            8950 Cypress Waters Blvd.                                               www.mrcooper.com
                                            Coppell, TX 75019

                                                                                                                    YOUR INFO



                                                                                                                    PROPERTY ADDRESS
                                                                                                                    16462 S LAKEVIEW DR
        EDELWEISS T GARNICA
                                                                                                                    LOCKPORT, IL 60441
        GEORGE G GARNICA
        16462 S LAKEVIEW DR
        LOCKPORT, IL 60441
                                           PERSONAL INFORMATION REDACTED



        Dear Edelweiss T Garnica and George G Garnica,

                                            Changes to Your Mortgage Interest Rate and Payments on 7/1/19.

        Under the terms of your Adjustable Rate Mortgage (ARM), you had a 12 month period during which your interest rate stayed the
        same. That period ends on 6/1/19, so on that date your interest rate and mortgage payment may change. After that, your interest
        rate may change every 12 month(s) for the life of your loan. Your interest rate and payment are scheduled to change again on
        7/1/20.

                                                           Current Rate and Monthly Payment                        New Rate and Monthly Payment
                  Interest Rate                                          4.875%                                               5.125%
                    Principal                                            $539.98                                              $531.79
                    Interest                                             $531.41                                              $556.35
                     Escrow                                              $961.86                                              $961.86
           TOTAL MONTHLY PAYMENT                                        $2,033.25                                       $2,050.00 due 7/1/19
        Interest Rate: We will calculate your interest rate by taking a published “index rate” and adding a certain number of percentage
        points, called the “margin”. Under your loan agreement, your index rate is the WEEKLY AVERAGE YIELD ON U.S. TREASURY
        SECURITIES ADJUSTED TO A CONSTANT MATURITY OF 1 YEAR and your margin is 2.750%. The WEEKLY AVERAGE
        YIELD ON U.S. TREASURY SECURITIES ADJUSTED TO A CONSTANT MATURITY OF 1 YEAR is published WEEKLY BY
        THE FEDERAL RESERVE BOARD.

        Rate Limits: Your rate cannot go higher than 9.750% or lower than 2.750% over the life of the loan. Your rate on the ﬁrst change
        cannot be increased by more than 2.000% or decreased by more than 2.000%. On all subsequent changes, your rate will not
        increase by more than 2.000% or decrease by more than 2.000%.

        New Interest Rate and Monthly Payment: The table above shows your new interest rate and new monthly payment. These
        amounts are based on the WEEKLY AVERAGE YIELD ON U.S. TREASURY SECURITIES ADJUSTED TO A CONSTANT
        MATURITY OF 1 YEAR index, your margin of 2.750%, your loan balance of $130,267.92, and your remaining loan term of 168
        months.

        Prepayment Penalty: Mr. Cooper will not assess a prepayment penalty at any time in the event you would like to pay part or all
        of your mortgage balance.

        Please be advised, if your monthly payments are auto drafted from your bank account, changes to your monthly
        payment, per the terms of your Adjustable Rate Note, will be reﬂected in the amount deducted from your account.

        If you have any questions, your Dedicated Loan Specialist is Dilyla Carpenter and can be reached at (866)-316-2432 or via mail at
        the address listed above. Our hours of operation are Monday through Thursday from 7 a.m. to 8 p.m. (CT), Friday from 7 a.m. to 7
        p.m. (CT) and Saturday from 8 a.m. to 12 p.m. (CT). Visit us on the web at www.mrcooper.com for more information.


        Mr. Cooper is a brand name for Nationstar Mortgage LLC. Nationstar Mortgage LLC is doing business as Nationstar Mortgage LLC d/b/a Mr.
        Cooper. Mr. Cooper is a registered service mark of Nationstar Mortgage LLC. All rights reserved.
        Please be advised this communication is sent for informational purposes only and is not intended as an attempt to collect, assess, or
        recover a claim against, or demand payment from, any individual protected by the U.S. Bankruptcy Code. If this account has been
        discharged in a bankruptcy proceeding, be advised this communication is for informational purposes only and not an attempt to collect a
        debt against you; however, the servicer/lender reserves the right to exercise the legal rights only against the property securing the loan
        obligation, including the right to foreclose its lien under appropriate circumstances. Nothing in this communication shall be construed as an
        attempt to collect against the borrower personally or an attempt to revive personal liability.
        If you are a successor in interest (received the property from a relative through death, devise, or divorce, and you are not a borrower on the
        loan) that has not assumed, or otherwise become obligated on the debt, this communication is for informational purposes only and is not an
        attempt to collect a debt from you personally.
                                                                                                                                                         1-13
             Case 19-07219        Doc      Filed 05/13/19       Entered 05/13/19 13:27:17           Desc Main
                                               Document         Page 5 of 5




Sincerely,

Mr. Cooper
Special Loans Department




If an attorney represents you, please refer this letter to such attorney and provide us with such attorney’s name, address and
telephone number.
